Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (WO2017/110654 A1; cited in the IDS received 6/15/2021). As the cited WO document is in a non-English language, the English equivalent, US 2019/0273261 A1, has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claim 1, Sonobe teaches aqueous binder compositions for battery electrodes (Abstract) and slurries comprising the binder and electrode active material (¶ 78, 192). Sonobe teaches an embodiment in Example 2 comprising binders obtained from 48 pbw of 1,3-butadiene, 48 pbw styrene (aromatic vinyl monomer), and 4 pbw of itaconic acid (ethylenically unsaturated carboxylic acid monomer) relative to 100 pbw of monomer mixture (Table 1). The amount of DBS-Na surfactant is 0.4 pbw relative to 100 pbw particulate polymer (Table 1), equivalent to 4000 ppm. Accordingly, the particular embodiment of Sonobe differs from the subject matter claimed with respect to the amount of surfactant present. 
Sonobe teaches the surfactant is not limited and can be sodium dodecyl sulfate (¶ 65). Sonobe teaches the amount of surfactant may vary from 0.1-1.0 pbw per 100 pbw of particulate polymer (Abstract), which is equivalent to 1,000-10,000 ppm. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize 1,000-10,000 ppm of sodium dodecyl sulfate within the compositions of Sonobe thereby predictably affording enhanced adherence, metal precipitation suppression, and stable discharge capacity characteristics as taught by Sonobe (¶ 25-27). Therefore, Sonobe teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sonobe suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sonobe. See MPEP 2123.
Regarding Claim 6, Sonobe teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 6). Since Sonobe suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Sonobe in the absence of evidence to the contrary.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2016/204530 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0108912 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claim 1, Kang teaches binder composition for secondary battery comprising latex particles (A) (Abstract). Kang teaches electrode slurry compositions comprising binder, water, and electrode active material (¶ 82-83). Kang describes examples where latex particles (A) are derived from 45 pbw butadiene, 50 pbw styrene, 3 pbw acrylic acid, and 2 pbw of hydroxyethyl acrylate per 100 pbw of monomers (construed as conjugated diene monomer, aromatic vinyl monomer, ethylenically unsaturated carboxylic acid monomer, and “(meth)acrylate based monomer” respectively). The binder composition of the examples use 0.4 pbw of sodium lauryl sulfate emulsifier, synonymous with sodium dodecyl sulfate, per latex particles (¶ 79-82), which differs from the subject matter claimed in that the emulsifier content is too high.
Kang teaches emulsifier can be present in amounts ranging from 0.1-10 wt% based on total weight of latex particles (¶ 44-45), which overlaps the range claimed.  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kang suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kang. See MPEP 2123. Alternatively, Kang teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Thus, Kang teaches it was known that the content of emulsifier is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal emulsifier contents so as to produce a desired latex particle size.
Regarding Claim 6, Kang teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Since Kang suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Kang in the absence of evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant argues there would be no reasonable expectation of success of achieving various properties described within the specification. This is not found persuasive. The prior art plainly teaches electrode slurry compositions can be achieved with the same monomers, monomer contents, surfactants, and surfactant contents. Accordingly, one of ordinary skill would have a reasonable expectation of success in arriving at the claimed subject matter. It is not necessary that the prior art suggest the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Applicant also urges the claims are commensurate in scope with the data Applicant relies upon in support of previously set forth unexpected results allegations. This is not found persuasive. 
For one, Sonobe already describes reducing/controlling surfactant levels procures excellent adherence between the electrode mixed material layer and current collector (¶ 13). Thus, the prior art already recognized a relationship between surfactant contents and electrode/collector adherence and conveys a general understanding that lower surfactant contents yield enhanced adhesion. Therefore, given a particular binder composition, one of ordinary skill would already know and understand surfactant levels can be lowered/optimized to procure enhanced adhesion. In comparison, the adhesion test described within the specification essentially describes adhesion between formed electrode and current collector (see ¶ 104-15). Moreover, the roller test appears to be an indirect measurement of adherence between formed electrode and current collector since it quantifies the release of electrode material onto roller. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Here, there is insufficient evidence that the adhesion characteristics Applicant observes is significant with respect to the already expected enhancements in adhesion identified by the prior art.  See MPEP 716.02(c). 
Even if such results were unexpected, the claims at issue are not commensurate in scope with the evidence Applicant relies upon is support of the allegation of unexpected results. The Examples only describe 25-61 pbw of 1,3-butadiene, 35-70 pbw styrene, and 4-5 pbw of acrylic acid, methacrylic acid, and/or itaconic acid whereas the concentration ranges of the claim extend significantly beyond. Moreover, the claim is open to the addition of unrecited monomers (see “monomer mixture including”) whereas the examples only use 1,3-butadiene, styrene, and acrylic acid, methacrylic acid, and/or itaconic acid as monomers. The claim is open to as little as 43 wt% of such monomers to be used within the polymer. Finally, the claim imposes no restriction on what electrode active material or conductive material is used despite only graphite and carbon black being illustrated. The evidence fails to establish the results Applicant regards as unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend from the exemplified data to reasonably extend the probative value thereof to encompass the scope claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764